IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CONTINENTAL MOTORS, INC.,                §
 n/k/a CONTINENTAL                        §
 AEROSPACE TECHNOLOGIES,                  §   No. 17, 2022
 a/k/a TECHNIFY MOTORS, a                 §
 Delaware Corporation; TECHNIFY           §   Court Below—Superior Court
 MOTORS, INC.; and TECHNIFY               §   of the State of Delaware
 MOTORS GmbH, a foreign                   §
 corporation,                             §   C.A. No. K19C-12-028
                                          §
        Defendants Below,                 §
        Appellants,                       §
                                          §
        v.                                §
                                          §
 JOSIANE SOUZA DA SILVA                   §
 SOARES, individually and as the          §
 Personal Representative of the Estate    §
 of ANTONIO PEREIA SOARES,                §
 deceased,                                §
                                          §
        Plaintiff Below,                  §
        Appellee.                         §

                            Submitted: January 18, 2022
                            Decided:   February 2, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

        After careful consideration of the notice of interlocutory appeal, the

supplemental notice of interlocutory appeal, and the exhibits, it appears to the Court

that:
       (1)     Defendants       below-Appellants,        Continental       Motors,       Inc.

(“Continental”) and Continental Aerospace Technologies GmbH (“GmbH”),1 have

petitioned this Court, pursuant to Supreme Court Rule 42, to accept an interlocutory

appeal from the Superior Court’s opinion and order denying their motion to dismiss.2

       (2)     This action arises from the crash of an aircraft in Turks and Caicos

Islands (“TCI”) on December 23, 2017.3 The aircraft was built in Kansas.4 The

aircraft engine, which was manufactured and tested by GmbH in Germany, was

installed in the aircraft at Continental’s Alabama facility.5 A Brazilian company

bought the aircraft, and hired a Brazilian pilot to fly the aircraft from Kansas to

Brazil.6 Plaintiff below-Appellee Josiane Souza Da Silva Soares’s husband, a

Brazilian citizen and employee of the Brazilian company, accompanied the pilot on

the flight.7   During the course of the flight, the aircraft had to make ten planned

stopovers to refuel. 8 Shortly after takeoff from a planned refueling stop in TCI, the

aircraft engine failed and lost power.9 A possible cause of the failure was engine



1
  According to the notice of interlocutory appeal, GmbH was formerly known as Technify
Motors GmbH – the name listed in the first amended complaint. There was also a third
defendant, Technify Motors (USA), Inc., that merged with Continental in 2018 and was
dissolved.
2
  Soares v. Cont’l Motors, Inc., 2021 WL 6015701 (Del. Super. Ct. Dec. 17, 2021).
3
  Id. at *2.
4
  Id.
5
  Id.
6
  Id.
7
  Id.
8
  Id.
9
  Id.
                                             2
hose failure and/or detachment.10 Plaintiff’s husband and the pilot died in the

crash.11

       (3)    Plaintiff filed a products liability action against Defendants on

December 20, 2019.12 Defendants moved to dismiss the complaint, arguing that the

cause of action arose in TCI under Delaware’s choice-of-law rules and was barred

by TCI’s one-year statute of limitations.13 Plaintiff contended that the cause of

action did not arise in TCI because TCI was a fortuitous location of injury.14

       (4)    On December 17, 2021, the Superior Court denied the motion to

dismiss. Based on the complaint, the court found that the location of the crash was

fortuitous and that TCI did not have the most significant relationship with the

occurrence and the parties. 15 The court deferred determination of which jurisdiction

had the most significant relationship for a future time when the record was

sufficiently developed.16

       (5)    On December 27, 2021, Defendants filed a timely application for

certification of an interlocutory appeal. Plaintiff opposed the application. On

January 18, 2022, the Superior Court denied the application for certification.17


10
   Id.
11
   Id.
12
   Id. at *1.
13
   Id. at *2-3.
14
   Id. at *4.
15
   Id. at *5-11.
16
   Id. a *11.
17
   Soares v. Cont’l Motors, Inc., 2022 WL 153239 (Del. Super. Ct. Jan 18, 2022).
                                               3
        (6)     Finding that the interlocutory opinion determined a main question of

law relating to the merits of the case and assuming that it raised a legal right, the

Superior Court next addressed the Rule 42(b)(iii) criteria Defendants relied upon for

certification.18 As to Rule 42(b)(iii)(A) (question of law resolved for the first time

in Delaware), the court found that the opinion applied well-settled legal principles

to the facts of the case.19 The court concluded that the limited scope of the opinion,

which did not include a complete choice-of-law analysis, did not implicate Rule

42(b)(iii)(B) (conflicting trial court decisions on question of law).20 As to Rule

42(b)(iii)(C) (question of law relating to constitutionality, construction, or

application of statute that has not been, and should be, settled by this Court), the

court found that the construction and application of the borrowing statute, 10 Del.

C. § 8121 was well-settled.21 In light of the court’s determination that further

development of the record was necessary to decide which jurisdiction had the most

significant relationship, the court held that Rule 42(b)(iii)(G) (review of the

interlocutory order may terminate the litigation) did not weigh in favor of

certification.22 The Superior Court also concluded that interlocutory review would

not serve considerations of justice (Rule 42(b)(iii)(H)) because a final determination



18
   Id. at *2.
19
   Id. at *3.
20
   Id. at *4.
21
   Id.
22
   Id.
                                           4
on choice-of-law required discovery that should not be further delayed.23 After

considering these factors, the court held that the probable costs of interlocutory

review did not outweigh the benefits of certification.24

        (7)     Applications for interlocutory review are addressed to the sound

discretion of the Court.25 In the exercise of its discretion and giving due weight to

the Superior Court’s analysis, this Court has concluded that the application for

interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42(b). We agree with the Superior Court that interlocutory

review is not warranted in light of the further development of the record necessary

for determination of choice-of-law in this case. Exceptional circumstances that

would merit interlocutory review of the Superior Court’s interlocutory opinion do

not exist in this case,26 and the potential benefits of interlocutory review do not

outweigh the inefficiency, disruption, and probable costs caused by an interlocutory

appeal.27




23
   Id. at *5.
24
   Id.
25
   Supr. Ct. R. 42(d)(v).
26
   Supr. Ct. R. 42(b)(ii).
27
   Supr. Ct. R. 42(b)(iii).
                                          5
    NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                   BY THE COURT:

                                   /s/ Collins J. Seitz, Jr.
                                        Chief Justice




                               6